 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmericanCanCompanyandInternationalBrotherhood of Pulp,Sulphite& Paper MillWorkers,AFL-CIO,Petitioner,and InternationalBrotherhood of ElectricalWorkers,Local UnionNo. 280,AFL-CIO,Petitioner,Association ofWestern Pulp and Paper Workers,Independentand Cannery,Warehousemen and Helpers LocalUnionNo.670,InternationalBrotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,Independent,Intervenors.'Cases 36-RC-2496 and 36-RC-2499October 9, 1969DECISION AND DIRECTION OF,ELECTIONSBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSUpon separate petitions duly filed under Section9(c)of the National Labor Relations Act, asamended, a consolidated hearing was held beforeHearingOfficerE.G. Strumpf of the NationalLaborRelationsBoard.TheHearingOfficer'srulings made at the hearing are free from prejudicialerror, and are hereby affirmed.' Following thehearing and pursuant to Section 102.67 of theNationalLaborRelationsBoardRulesandRegulations and Statements of Procedure, Series 8,asamended, these cases were transferred to theNationalLaborRelationsBoard for decision.Thereafter, the Employer, the Petitioners, and theIntervenorAWPPW filed briefs which have beenconsidered by the Board.Pursuant to the provisions of Section 3(b) of theAct,theBoard has delegated its powers inconnectionwith these cases to a three-memberpanel.Upon the entire record in these cases, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organizations involved claim torepresent certain employees of the Employer.3.Questions affecting commerce exist concerningtherepresentationof certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. The Employer opened a pulp and paper mill atHalsey,Oregon, in October 1968. There is nohistoryof representation and bargaining at theplant.InCase36-RC-2496,thePetitioner,At the hearing, Association of Western Pulp and Paper Workers,Independent (herein called AWTPW), and Cannery, Warehousemen andHelpers Local Union No 670,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America,Independent(hereincalledTeamsters),werepermittedto intervene on the basis of theirshowings of interest.'At the hearing, the Petitioner in Case 36-RC-2499,InternationalBrotherhood of ElectricalWorkers, Local Union No. 280, AFL-CIO(herein called IBEW), was granted leave to intervene in Case 36-RC-2496InternationalBrotherhood of Pulp, Sulphite andPaperMillWorkers (herein called PulpWorkers),seeks to represent all production and maintenanceemployees employed at the Employer's Halsey pulpand paper plant. As amended at the hearing,IBEW's petition, inCase36-RC-2499,seeksself-determination elections for employees in twounits:Unit A to include all recovery steam poweremployees, including those in the powerhouse andrecoveryarea;andUnitB to include allmaintenance department employees. As alternativesto its Unit B request, IBEW proposes either a unitof all maintenance electricians and instrument men,or a unit of all maintenance electricians.Allproposed units provide for the usual exclusions ofofficeclericalemployees,guards,professionalemployees, and supervisors as defined in the Act.The Employer and the Intervenors, AWPPW andTeamsters, agree with the Pulp Workers' positionthat, because of the highly integrated nature of theoperation,theonlyappropriateunithereiscomposed of all production and maintenanceemployees.PulpWorkers,AWPPW, andTeamsters, however, wish to appear on the ballot inany election directed; IBEW, on the other hand,does not wish to participate in an election if orderedonlyamong the production and maintenanceemployees.The Employer is engaged in the manufacture oftissueproducts at its newly constructed pulp andpapermillinHalsey.The entire productionoperation, from raw materials (wood chips, fibers,and sawdust) to finished product (tissues, napkins,and towels), involves three basic and integralmanufacturing operations which are performed inseparatemanufacturing areas of the Halsey Mill:thePulpingandUtilitiesoperation,which isresponsible for the production of a uniform grade ofbleached pulp from the raw materials; the PaperMill, which produces various grades of tissue paper(parent rolls) from the bleached pulp; and, theConverting Plant, which produces the finished tissueproductsfrom the parent rolls.3When fullyoperational, the Halsey Mill will be operating on acontinuous basis, 7 days a week, 24 hours a day.Unit AThe recoverysteam power employees perform theutilities function for the entireMill and are part ofthePulping and Utilities operation.When fullyoperational,thisgroup will have 16 employees,'At the time of the hearing, the Halsey Mill was still partially underconstruction and not yet fully operational. The mill was engaged in theprocess of converting paper to tissue but neither the pulping process norpaper machines were in operation About 148 employees of an expectedtotal complement of 384 employees were at work, in 33 of 50 expected jobclassificationsPlant completion was expected by the end of the year.Although the plant was not fully operational, no party contended thatthe record did not adequately describe the functions and work task of allwho will be employed. Indeed, all agreed that an immediate election wouldbest serve everyone's interests179NLRB No. 12 AMERICAN CAN COMPANY19consisting of one power and recovery operator and afirst, second, and third helper on each of the fourshifts.The power and recovery employees perform90 percent of their work at the powerhouse, which isa separate building, and in the recovery area. Therest of their time is spent in other parts of the plant- checking on the water plant, running variouschemical tests, readingmeters,checkingwaterpumps to the river.The power and recovery operator on each shift isresponsible for the utilities operation, including thesupplying of water from the Willamette River, andthe treatment and distribution of it throughout themill.He is responsible for the operation of thesteam generating facilities, and the distribution ofsteam throughout themill;thegenerationofcompressed air and its distribution throughout themill; the distribution of electricity and electricalpower throughout the mill;4 and, the evaporationand burning and chemical recovery as performed bythe evaporators and the chemical recovery boiler.The first helper will generally operate the chemicalrecovery unit and the steam generating power boilerand the facilities within the power house itself. Hemay also be involved in the water intake, the watereffluent treatment system, and distribution of theutilitiesthroughout themill,as directed by thepower and recovery operator. The second helper willgenerallybeengaged in the operation of theevaporators and the external facilities at the powerhouse.As the needs require, he may also beassigned to other facets of the utilities operation.The third helper will generally be engaged inassisting the first helper on the chemical recoveryboiler and operations relating thereto.Theseemployeesdonotinterchangewithemployees in other departments, nor do theyinterchange with employees engaged in the pulpingoperation. There is separate job progression throughthe four classifications of employees in this group -from third helper to power and recovery operator.The recovery steampower employees on each shiftare supervised by a pulp and utilities shift supervisorwho is, in turn, responsible to the pulp and utilitiessuperintendent.There is presently also a utilitiessupervisor,Leo Hamilton, who acts as a generaltroubleshooterintheutilitiesoperation.Heparticipates in interviewing job applicants, andtrainsnew employees in the steampower andrecovery operations. Hamilton, however, works onlyone shift and is being groomed to become assistantpulp and utilities superintendent.It is apparent, from the foregoing and the entirerecord, that the recovery steampower employeeswho work in the powerhouse and in the recoveryarea comprise a functionally distinct group to whomtheBoardcustomarilygrantsseparaterepresentation.5Theirfunction,performed'Halsey Mill does not generate its own electricalpower butpurchases allelectricityfrom Pacific Power and Light Company.essentially in the powerhouse and recovery area, isdistinct from that performed by employees in otherdepartments; they have a separate line of jobprogression; they do not interchange with employeesin other departments. And, although the recoverysteampower employees are supervised by pulp andutilities shift supervisors, this fact alone does not, inour opinion,militateagainst finding that theseemployees comprise a functionally distinct group.Accordingly, under all the circumstances, we findthat all recovery steampower employees, includingthoseinthepowerhouseand recovery area,constituteafunctionallydistinctpowerhousedepartment, appropriate for representation in a unitby themselves, if they so desire.Unit BThe maintenance department employees whomIBEW seeks to represent are responsible formaintaining and repairing plant equipment withinthe pulp and utilities area, the paper mill, and theyard and shop area.' Included in this group areemployeeswithprimaryskillsasmachinist,millwright, pipefitter, welder, electrician, instrumentman, oiler, and yard man. When fully operational,theEmployerwillhaveapproximately69maintenance employees.Exceptfortheoilersandyardmen,allmaintenance employees are experienced and areclassifiedbytheEmployeras"JourneymanMaintenance Mechanic" with an identified "primaryskill" such as electrician, instrument man, welder,pipefitter, etc.Although they work throughout theplant on a daily assignment basis, the maintenanceemployees' "home base" is the machine shop, anarea located within the converting building. And,while it appears that only the machinists performany substantial work in the shop, all maintenanceemployees have their tool lockers there.All maintenance employees, except the electriciansand instrument men, are supervised by a mechanicalmaintenance foreman in the area to which they areassigned to do a particular job. Thus, there is amechanical maintenance supervisor in the pulp andutilities area, in the paper mill, and in the shop andyard area. These foremen are responsible to themaintenance superintendent, who is responsible tothe superintendent of engineering. The latter reportstoMillManager Thomas Orr. The maintenanceelectricians and the instrument men, on the otherhand, are supervised by the electrical and instrumentforeman (Don James). There is also an electricaland instrument engineer,LarryWoolums, who,'Georgia-PacificCorporation,et al.,156NLRB 946, 948;InternationalPaper Company,171 NLRB No. 89.'It is noted that IBEW's UnitB does not include the convertingmechanicswho performmaintenance work in,and are permanentlyassigned to, the converting operation.These employees reportdirectly to asupervisorof convertingmaintenance who is responsible to the convertingsuperintendent.The convertingmechanics were describedas "a kind ofblend of millwrightsand machinists." 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDtogetherwithDon James reports directly to thesuperintendent of engineering, thereby bypassing themaintenance superintendent.MillManager Orrtestified, however, thatWoolums will, in time, alsoreport to the maintenance superintendent.The work of the maintenance employees will bescheduled on a' daily basis by the maintenanceplanning section, which is not yet operational, andwhich will be headed by a maintenance planningsuperintendent.Actual assignment of particularmaintenance employees to a specific job will be doneby their supervisors. Such assignments were made,at the time of the hearing, by the maintenancesuperintendent.In performing their functions throughout the mill,themaintenance employees work closely with theproductionworkersbecauseof the operators'familiarity with their machines and, at times, mayeven be directed in their work on machines byproduction supervisors. Production employees arealsoresponsible for keeping their equipment inworking order and, to that extent, are required tomakeminoradjustments.Inaddition,theproductionemployeesfrequentlyassistthemaintenance people by preparing their machines forservice, but the function of the former is incidentalto that of the maintenance people. Productionworkers do not, however,assistinpreparing orservicing machines not assigned to their use.Maintenanceemployeesdonotperformproduction work and, except as noted, productionemployees do not perform maintenance work. Thereis,however, interchange within themaintenancedepartment itself under the Employer's flexibleconceptofmaintenance.Thus, the Employerrecognizes an' employee's primary skill and willnormally assign him work in that skill area. Inaddition, however, the employee is expected to learnand perform work in a "secondary skill." Forexample, a machinist might, do the work of awelder; a welder the work of a pipefitter,,and so on.Themaintenancedepartmentemployeesareamong the highest paid hourly employees at theMill with a starting rate of $4.32, compared to thestartingrateof$2.991/2 - earned by otheremployees.TheEmployermaintainsseparaterecordsof the labor costs of the maintenancedepartmentalone.On the other hand, the Employerhas a single labor policy for all hourly- ratedemployees which is administered by the EmployeeRelationsDepartment.Allhourlyemployeesparticipate in thesame insuranceprograms, andhave the same vacations and holiday; all hiring andfiringisdonebytheEmployeeRelationsDepartment, although special skill interviews, whennecessary,may also be conducted by thesuperintendentof the department to which theapplicant is to be assigned.Allhourlyratedemployees share a common parking lot, time clock,lockerroom, and lunchroom facility.In view of the foregoing and the entire recordherein, we find that, despite the integrated nature ofthe Employer's operation, the employees performingthemaintenance function are an identifiable groupwith separate interests. In accord with long standingBoard policy concerning initial organization, andbased on the record here made concerning theseparate function of the maintenance departmentemployees,we find that they may constitute aseparate unit if they so desire.7 This will include themaintenance electricians and instrument men who,althoughcurrentlyunderseparateimmediatesupervision, are an integral part of the maintenanceoperation.Inviewofourdetermination that certaindepartmental employeesmay constitute separateunits if they so desire, and as a production andmaintenance unit is a normal unit appropriate forpurposes of collective bargaining, we shall make nofinal unit determination at this time, but shall directseparateelectionsby secret ballot among theemployees at the Employer's Halsey, Oregon, pulpand paper mill in the following voting groups,excluding from groups A and B all otheremployeesand supervisors as defined in the Act.VotingGroupA:Allrecoverysteampoweremployees, including those in the powerhouse andrecovery area.VotingGroup B: All 'maintenance departmentemployees.Voting Group C: All production and maintenanceemployees,excluding the employees in VotingGroups A - and B, and office clerical employees,guards; professional employees, and supervisors asdefined in the Act.If the majority of the employees in Voting GroupA selects the IBEW, or if the majority of theemployees in Voting Group B selects the IBEW, theemployees in that group will be taken to haveindicatedtheirdesiretoconstitutea separatebargainingunit,andthe ' Officer-in-Chargeconducting the elections is hereby instructed to issuea certification of representatives to the IBEW forsuch , unit or units, which the Board under thecircumstances finds to be appropriate for thepurposes of collective bargaining.However, if amajority of the employees in either voting groupdoes not vote for separate' representation, that groupwill appropriately be included in the production andmaintenance unit and their ballots shall be pooledwith those of Voting Group C.8 If a majority inVoting Group C, including any pooled group, vote'CrownSimpson Pulp Company,163 NLRB 796.'If the votes are pooled, they are to be tallied in the following mannerThe votes for International Brotherhood of ElectricalWorkers, LocalUnionNo. 280, AFL-CIO, seeking separate units in Voting Groups A andB shall be counted as valid votes but neither for nor against the labororganizations seeking to represent the production and maintenance unit.All other votes are to be accorded their face value. AMERICAN CAN COMPANYelection shall be heldbetween the two choiceshaving polledthemostvotes to determine whichorganization shall be certifiedas the representativeof employees in Voting Group C, pursuant toSection102.70oftheBoard'sRulesandRegulations.[DirectionofElections'ommittedfrompublication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmaybe used to communicatewiththem.ExcelsiorUnderwearInc..156 NLRB 1236;N.L.R.B. v.Wyman-Gordon Company.394 U.S. 759. Accordingly,it isherebydirected that an election eligibilitylist,containing the names and addresses of all the eligible voters, must be21forthePulpWorkers; theAWPPW, or theTeamsters, said labor organization shall be certifiedas the representative of employees in such group,which, under the circumstances, the Board finds tobe an appropriate unit for purposes of collectivebargaining. If none of these labor organizationsreceivesamajority of the votes cast, a run-offfiled by the Employer with the Officer-in-Charge for Subregion 36 within 7days of the date of this Decision and Direction of Elections. TheOfficer-in-Charge shall make the list available to all parties to the election.No extension of time to file this list shall be granted by theOfficer-in-Charge except in extraordinary circumstances.Failure to complywith this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.